USDC SDNY
DOCUMENT
HL HUR & LASH, LLP ELECTRONICALLY FILED

ATTORNEYS AT LAW
DOC #:

 

a
DATE FILED: 2/18/2020

Direct Dial: (212) 468-5591
rlash@hlnylaw.com

February 17, 2020

Via ECF

Hon. Analisa Torres

United States District Judge
500 Pearl Street

New York, New York 10007

Re: Datkey v. Dahlia, Inc., Case No. 1:19-cv-09445 (AT)

Dear Judge Torres:

We represent Plaintiff in this matter. As indicated in Defendants’ counsel’s
recent letter to the Court, the parties have reached a settlement in principal. The Court
issued an Order requiring the parties to submit a letter motion in support of the
settlement, together with a copy of the settlement agreement, by February 18, 2020 (Doc.
20).

We write to request a brief, one week, extension of time to submit the letter
motion and settlement agreement, to February 25, 2020. The parties anticipate that they
will making final changes to the settlement agreement and executing the agreement this
week, and will be in position to submit the agreement and a joint letter motion supporting
the fairness of the settlement by February 25. Defendants’ counsel joins in this request.
This is the parties’ first request for this relief.

Respectfully submitted,

lett TA

Robert L. Lash

GRANTED. By February 25, 2020, the parties
shall submit their letter motion and settlement

 

agreement.
SO ORDERED.
Dated: February 18, 2020 t
New York, New York ANALISA TORRES

United States District Judge
